Notice of Pre-AIA  or AIA  Status
Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Notice to Applicant

2.	The following is a Non-Final, first Office Action responsive to Application Serial Number: 17308586 filed on 05/05/2021.  
Claims 1-20 are pending in the current application and have been rejected below.


Information Disclosure Statement

3. 	The information disclosure statement(s) (IDS) submitted on 01/27/2022 and 06/14/2022 is/are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement(s) is/are being considered by the examiner.


Claim Objections

4.	Claims 1, 10, 19 and 20 objected to because of the following informalities: 
Claims 1, 10  and 19 recite "each of the at least one participant and each participant in the plurality of participants" at lines 6, 10 and 8, instead of "each of the at least one or more participants"; 
Claim 20 recites "wherein the meeting data comprises" at lines 1-2, instead of "wherein the meeting metadata comprises". 
Appropriate correction is required. 



Claim Rejections - 35 USC § 101

5.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

6.	Claims 1-20 rejected under 35 U.S.C. 101 because, although they are drawn to a statutory category of method (process), server (machine) or medium (manufacture), they are also directed to a judicial exception (an abstract idea) without significantly more.    

7.	Claim 1 recites A method, comprising: receiving .. an input pertaining to scheduling a meeting with a plurality of participants, wherein the input is received from at least one participant; generating .. one or more meeting recommendations including meeting metadata associated with the meeting based on a model .. associated with each of the at least one participant and each participant in the plurality of participants; receiving .. an input to select a meeting recommendation from the one or more meeting recommendations; and updating .. the model associated with each of the at least one participant based on the reception of the input to select the meeting recommendation, which is an abstract idea of Mental Processes - concepts performed in the human mind (including an observation, evaluation, judgment, opinion), because generating meeting recommendations based on a model is a process that, under Broadest Reasonable Interpretation, can be performed in the mind, since it involves evaluation, judgement or observation. Further, it is also an abstract idea of Certain Methods of Organizing Human Activity, incorporating fundamental economic principles or practices (including mitigating risk); and managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instruction), because generating meeting recommendations associated with participants is a business process for economic risk mitigation (preventing wasteful resource usage) that also involves interactions between people. Claims 10 and 19 recite similar abstract ideas. 
The judicial exception (abstract idea) is not integrated into a practical application because the Claims, including additional elements such as by a processor, a machine learning (ML) model, A central server, comprising: a memory device comprising a set of instructions; and a processor communicatively coupled with the memory device, A non-transitory computer-readable medium having stored thereon, computer-readable instructions, which when executed by a computer, causes a processor in the computer to execute operations, individually, and in combination, when viewed as a whole, are not an improvement to a computer or a technology, the claims do not apply the judicial exception with a particular machine, and the claims do not effect a transformation or reduction of a particular article to a different state or thing. Generally linking the use of the judicial exception to a particular technological environment or field of use, as in the instant claims, is not indicative of integration into a practical application - see MPEP 2106.05(h); adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as in the instant claims, is also not indicative of integration into a practical application - see MPEP 2106.05(f).  
The Claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception (abstract idea), because these additional elements such as those listed above, individually or in combination, do not recite anything that is beyond conventional and routine use of computers (as evidenced by paragraphs 22, 25, 33-39, 101 and 102 of the published Specification in the instant Application and court decisions such as buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) discussed at 2106.05(d) of the MPEP), do not effect a transformation or reduction of a particular article to a different state or thing, nor do they apply  the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular field of use or technological environment. Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as in the instant claims, is not indicative of an inventive concept ("significantly more") - see MPEP 2106.05(f). 
Dependent Claims 3-7, 9, 11-18 and 20 do not integrate the judicial exception into a practical application because the Claims, including additional elements such as those listed above, individually, and in combination, when viewed as a whole, are not an improvement to a computer or a technology, the claims do not apply the judicial exception with a particular machine, and the claims do not effect a transformation or reduction of a particular article to a different state or thing. Generally linking the use of the judicial exception to a particular technological environment or field of use, as in the instant claims, is not indicative of integration into a practical application - see MPEP 2106.05(h); adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as in the instant claims, is also not indicative of integration into a practical application - see MPEP 2106.05(f).
Dependent Claims 3-7, 9, 11-18 and 20 also do not include additional elements that are sufficient to amount to significantly more than the judicial exception (abstract idea), because these additional elements such as those listed above, individually or in combination, do not recite anything that is beyond conventional and routine use of computers (as evidenced by paragraphs 22, 25, 33-39, 101 and 102 of the published Specification in the instant Application and court decisions such as buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) discussed at 2106.05(d) of the MPEP), do not effect a transformation or reduction of a particular article to a different state or thing, nor do they apply  the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular field of use or technological environment. Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as in the instant claims, is not indicative of an inventive concept ("significantly more") - see MPEP 2106.05(f).
Dependent Claims 2 and 8 are extensions of the abstract idea noted in the independent claims (wherein the meeting metadata associated with the meeting comprises at least one of an agenda of the meeting, and plurality of action items associated with the at least one participant corresponding to the meeting, wherein the meeting data comprises transcript of the audio generated by the at least one participant during the meeting, transcript of the content shared by the at least one participant during the meeting, and/or meeting notes input by the at least one participant) because they further the limitations of the independent claims, which are directed to Mental Processes - concepts performed in the human mind (including an observation, evaluation, judgment, opinion) and to Certain Methods of Organizing Human Activity, incorporating fundamental economic principles or practices (including mitigating risk); and managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instruction). Accordingly, these claim elements do not serve to confer subject matter eligibility on the claims since they are directed to abstract ideas. 
Therefore, Claims 1-20 are rejected under 35 U.S.C. 101 as being directed to non-eligible subject matter. See Alice Corp. v. CLS Bank International, 573__ U.S. 2014.



Claim Rejections - 35 USC § 103

8.	The following is a quotation of 35 U.S.C. 103:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
35 U.S.C. 103 forms the basis for all obviousness rejections set forth in this Office action.

9.	Claims 1-8, 10-17, 19 and 20 rejected under 35 U.S.C. 103 as being unpatentable over Yaari et al. (US Patent Publication 20180046957 A1 - hereinafter Yaari) in view of Adamson et al. (US Patent Publication 20190332994 A1 - hereinafter Adamson).

10.	As per Claim 1, Yaari teaches: 
A method, comprising: 
receiving, by a processor, an input pertaining to scheduling a meeting with a plurality of participants, wherein the input is received from at least one participant [YAARI reads on: Abstract, "Technologies are provided for determining effectiveness of online meetings and providing actionable recommendations and insights based, in part, on a determined effectiveness of the online meetings. According to one embodiment, a measurement of the effectiveness, with respect to meeting participants of proposed, future meetings is predicted, and based on this, aspects of the proposed future meetings are optimized to maximize their effectiveness. Another embodiment relates to optimizing current online meetings as they occur. The ongoing meetings are monitored and data associated with the meetings is analyzed to provide recommendations and insights to meeting presenters and participants in real-time, or near real-time."; Fig. 6, device 600, PROCESSOR(S) 614; para 5, "Another aspect provided herein relates to predicting effectiveness of future meetings, and optimizing future meetings to maximize effectiveness. In some aspects, features of a proposed/future meeting may be detected. The proposed meeting features may be used to identify prior similar meetings at both a global and per participant level. The identified similar prior meetings and associated effectiveness scores may be used to predict an effectiveness score or scores for the proposed meeting. Further, recommended meeting features may be generated that optimize the predicted effectiveness score for the future meeting."; para 24, "Among other components not shown, example operating environment 100 includes a number of user devices, such as user devices 102a and 102b through 102n; a number of data sources, such as data sources 104a and 104b through 104n; server 106; sensors 103a and 107, and network 110. It should be understood that environment 100 shown in FIG. 1 is an example of one suitable operating environment. Each of the components shown in FIG. 1 may be implemented via any type of computing device, such as computing device 600, described in connection to FIG. 6, for example."; para 81, "Future meeting optimizer 250 is generally responsible for determining optimal meeting features, which may include recommended participants, locations, date and/time (which may be provided as a specific date/time or one or more spans of time/dates), subject, duration, or other meeting features. In some embodiments, future meeting optimizer 250 operates in conjunction with a presentation component 204 to provide a user interface for organizing and/or interacting with a proposed meeting. For example, in one embodiment and at a high level, a meeting organizer-user initiates composition of a meeting request or otherwise initiates scheduling a meeting, which invokes future meeting optimizer 250. In an embodiment, future meeting optimizer 250 operates in conjunction with, or is embodied as a component of a meeting scheduling service, which may be cloud-based, such as Microsoft® Exchange. In one embodiment, future meeting optimizer 250 accesses the meeting planning, scheduling, and/or communications resources of Microsoft® Exchange or other mail, calendar, or scheduling services. Future meeting optimizer 250 receives information about the proposed meeting from the meeting organizer, determines optimal meeting features for the proposed meeting, and provides the optimal features as a recommendation, such as a draft meeting invite communication. In one embodiment, future meeting optimizer 250 automatically schedules the meeting or automatically generates and sends a meeting request communication according to the optimal meeting features. Alternatively, in one embodiment, the meeting organizer is provided feedback (which may include visual feedback via presentation component 204) regarding suggestions or recommendations for one or more features. For example, after specifying meeting participants into a meeting planner user interface, future meeting optimizer 250 may determine an optimal time, that maximizes the likelihood of attendance by those participants for which attendance has been determined to be important. (For instance, those participants who are required to be at the meeting.) The user may be shown a notification in or near the meeting planner user interface that reflects the recommended (optimal) features. For example, a suggestion that the meeting organizer change a specific feature such as the time, date, or other feature, an indication as to who is likely to attend/not attend given the current proposed meeting features, or a confirmation that certain participants identified by the meeting organizer are likely to attend given the meeting features for the proposed meeting."];
generating, by the processor, one or more meeting recommendations including meeting metadata associated with the meeting [YAARI reads on: para 43, "Accordingly, the meeting identifier 212 may identify meeting, related meeting data, which may include a meeting invitation, or other correspondence associated with the meeting, electronic documents included in or associated with the meeting, sensed data, including shared documents, presentations, whiteboards, shared screens, audio or video recording(s) of the online meeting, user activity and engagement data tracked during the meeting, and any other meeting related data."; para 81, as above - Future meeting optimizer 250 receives information about the proposed meeting from the meeting organizer, determines optimal meeting features for the proposed meeting, and provides the optimal features as a recommendation, such as a draft meeting invite communication is generating .. one or more meeting recommendations including meeting metadata associated with the meeting] based on a machine learning (ML) model associated with each of the at least one participant and each participant in the plurality of participants [YAARI reads on: Fig. 1, USER DEVICE 102a .. n; para 20, "Still further, using the determined meeting features, global meeting patterns may be determined by identifying semantically related features and determining correlations between the features. Accordingly, meetings having similar patterns and/or similar global effectiveness scores for a given feature may be clustered or grouped to provide models for determining inferences regarding future meetings or proposed future meetings. Similarly, the participant inferences and/or patterns may be determined based on participant effectiveness scores and related data for all meetings in which a participant has participated. As a result, patterns relating to each participant and effectiveness scores for any number of features may be identified and clustered, or grouped, to provide models for predicting a measure of effectiveness of future meetings (including proposed future meetings) for the participant."; para 29, " Operating environment 100 can be utilized to implement one or more of the components of online meeting optimization system 200, described in FIG. 2, including components for collecting user data, inferring meeting patterns, generating meeting attendance models, generating meeting details or features, and/or presenting meeting invitations and related content to users.";  para 42, "In some embodiments, the identification and/or classifying of meetings can be based on feature-matching or determining similarity in features, which may be carried out using statistical classification processes Thus, logic 291 may comprise pattern recognition classifier(s), fuzzy logic, neural network, finite state machine, support vector machine, logistic regression, clustering, or machine learning techniques, similar statistical classification processes or, combinations of these to identify meetings from user data. Accordingly, the logic 291 can take many different forms depending on the mechanism used to identify a meeting, and may be stored in storage 290. For example, logic 291 might include training data used to train a neural network that is used to evaluate user data to determine when a meeting has occurred. Moreover, logic 291 may specify types of meeting features or user activity such as specific user device interaction(s), that are associated with a meeting, accessing a schedule or calendar, accessing materials associated with a meeting (e.g. an agenda or presentation materials), composing or responding to a meeting request communication, acknowledging a notification, navigating to a website, or launching an app. In some embodiments, a series or sequence of user-related activity may be mapped to a meeting, such that the meeting may be detected upon determining that the user data indicates the series or sequence of user-related activity has occurred or been carried out by the user."]; ...
... updating, by the processor, the ML model associated with each of the at least one participant [YAARI reads on: para 89, "The meeting management dashboard 260 may also be responsible for generating interfaces for interacting with the information determined by online meeting optimization system 200 for creating or modifying customized settings associated with a given user." - modifying customized settings associated with a given user is updating .. the ML model associated with each of the at least one participant; para 90, "Turning now to FIG. 3, yet another embodiment is provided herein for optimizing live online meetings by detecting live meeting features and generating meeting recommendations based, at least in part, on meeting patterns determined by online meeting optimization system 200 In general, live meeting optimization system 300 may be monitor ongoing meetings in real-time, and data associated with the meetings may be analyzed to provide recommendations/insights to meeting presenters and participants in real-time, or near real-time. Further, features associated with passive participants of the meeting also may be determined. For instance, engagement data for a passive participant, such as messaging or chatting about the meeting, may be identified during the meeting. Additionally, recommendations/insights for presenters and passive participants can be generated and communicated in real-time while the meeting is ongoing." - recommendations/insights for presenters and passive participants can be generated and communicated in real-time while the meeting is ongoing is updating .. the ML model associated with each of the at least one participant; para 93, "As can be appreciated, prior meeting pattern extractor 314 may also operate dynamically and/or continually. Accordingly, as live meeting feature detector 312 detects new features of the Live Meeting, prior meeting pattern extractor 314 also continually identifies and extract patterns associated with the features. For example, when live meeting feature detector 312 detects that a new participant “B” has joined the meeting, prior meeting pattern extractor 314 may identify and extract meeting patterns or models that are associated with participant B. As can be appreciated, the patterns identified and extracted may include all patterns associated with each identified feature, or may include subsets of patterns. By way of example, prior meeting pattern extractor may identify and extract all patterns associated with participant be, or may identify and extract meetings on topic A in which B was a participant. As will be discussed in more detail below, the extracted patterns may be made available to live recommendation generator 330, which may use the extracted patterns, features determined from signals relating to the meeting in real-time, and logic 293 to generate recommendations in real-time."] ... 
Yaari does not explicitly teach, but Adamson teaches: 
... receiving, by the processor, an input to select a meeting recommendation from the one or more meeting recommendations [ADAMSON reads on: Fig. 3, computing device 300, Processor 302; Claim 1, ".. for each of one or more values of the determined meeting attribute, selecting from the plurality of meetings a set of meetings having the value for the determined meeting attribute; .."]; and ... 
... based on the reception of the input to select the meeting recommendation [ADAMSON, as above].
At the time of filing, it would have been obvious to a person of ordinary skill in the art to have modified Yaari to incorporate the teachings of Adamson in the same field of endeavor of meeting optimization to include receiving, by the processor, an input to select a meeting recommendation from the one or more meeting recommendations. The motivation for doing this would have been to improve the meeting management of Yaari by efficiently providing meeting recommendations. See Adamson, paragraph 22, "The technology disclosed herein is particularly advantageous in a number of respects. For instance, a user scheduling a meeting may be provided indications of redundant invitees and adapt the meeting composition based on the indications of redundant invitees. In another example, redundancy insights may be autonomously generated and provided to a company or organization.".

11.	As per Claim 2, Yaari in view of Adamson teaches: 
The method of claim 1, wherein the meeting metadata associated with the meeting [as above, Claim 1] comprises 
Yaari further teaches: 
at least one of an agenda of the meeting, and plurality of action items associated with the at least one participant corresponding to the meeting [YAARI reads on: para 42, "For example, logic 291 might include training data used to train a neural network that is used to evaluate user data to determine when a meeting has occurred. Moreover, logic 291 may specify types of meeting features or user activity such as specific user device interaction(s), that are associated with a meeting, accessing a schedule or calendar, accessing materials associated with a meeting (e.g. an agenda or presentation materials), .."].

12.	As per Claim 3, Yaari in view of Adamson teaches: 
The method of claim 1 [as above], further comprising:
Yaari further teaches: 
determining, by the processor, one or more topics associated with the at least one participant; determining, by the processor, the one or more topics associated with each participant in the plurality of participants [YAARI reads on: para 18, "Further, the effectiveness of a meeting may be determined for each participant. The participant-specific effectiveness scores may include an overall participant effectiveness score, which represents how effective a given meeting was for a user across all features. Additionally, participant-specific effectiveness scores may be determined with respect to each feature associated with the meeting. For example, a participant effectiveness score may be determined for a duration feature, which represents the effectiveness of the meeting based on how long the meeting was. In another example, a participant effectiveness score may be determined for a participant relevance feature, which may represent how relevant a topic of the meeting was to the participant, for example based on the participant's specialty or area of expertise. Combining the above examples, the participant duration effectiveness score for the meeting may be low, for example if the meeting was two hours long and one hour is an effective duration for the participant, while the participant relevance effectiveness score may be high, for example if the meeting topic was data security and the participant's area of expertise is data security. Accordingly, the participant duration effectiveness score, the participant relevance effectiveness score, and effectiveness scores for all other features of the meeting may be combined or aggregated to determine a participant-specific overall effectiveness score. In an embodiment, the combined or resulting effectiveness scores may be represented as a vector."; para 66, "The participant-specific effectiveness scores may include an overall participant effectiveness score, which represents how effective a given meeting was for a user across all features. Additionally, participant-specific effectiveness scores may be determined with respect to each feature associated with the meeting. For example, a participant effectiveness score may be determined for a duration feature, which represents the effectiveness of the meeting based on its length. In another example, a participant effectiveness score may be determined for a participant relevance feature, which may represent how relevant a topic of the meeting was to the participant, for example based on the participant's specialty or area of expertise. Combining the above examples, the participant duration effectiveness score for the meeting may be low, for example if the meeting was two hours long and one hour is an effective duration for the participant, while the participant relevance effectiveness score may be high, for example if the meeting topic was data security and the participant's area of expertise is data security. Accordingly, the participant duration effectiveness score, the participant relevance effectiveness score, and effectiveness scores for all other features of the meeting may be combined or aggregated to determine a participant-specific overall effectiveness score."]; and
determining, by the processor, the one or more meeting recommendations based on an intersection between the one or more topics associated with the at least one participant and the one or more topics associated with each participant in the plurality of participants [YAARI reads on: para 52, "For example, the presenter profile may include information from organizational profile 246 of the user profile 240 associated with the presenter. As a result, the presenter profile may include organizational data related to the presenter (title, role, hierarchy, etc.), an organizational group or department, an area of expertise or specialization, ..-"; para 55, "A participant relevance feature may be determined and may reflect a relevance of the meeting topic or topics to a given participant. In one aspect, a participant profile may be determined, in a similar manner as the presenter profiles described hereinabove. The participant profile may include organizational data related to the participant, a group or department, in area of expertise or specialty, frequent contacts, networks, and other data associated with the participant. Accordingly, the meeting topics may be compared to the participant profile to determine a degree of relatedness of the meeting to the participant in light of their area of expertise." - A participant relevance feature may be determined and may reflect a relevance of the meeting topic or topics to a given participant is an intersection between the one or more topics associated with the at least one participant and the one or more topics associated with each participant in the plurality of participants; para 103, "Presenter recommendation generator 334 is generally responsible for generating and communicating recommendations to presenters based on prior meeting patterns and live determined features. In some aspects, presenter recommendation generator (and participant recommendation generator 336) may apply logic 293 to the prior meeting patterns and live determined features to determine a recommendation for improving the efficiency of the online meeting. A private message, or other communication including the recommendation may be generated and communicated to a meeting presenter. For example, a message may be sent to a presenter suggesting that a given participant should be engaged or involved. Such a recommendation may be generated, in one example, based on a determination that the current topic that the presenter is discussing is associated with an area of expertise of a participant, and the participant has not yet commented on the topic. For example, when it is determined that presenter X is discussing topic B, presenter recommendation generator 334 may determine that participant Y is an expert on topic B, but has not yet commented. Accordingly, presenter recommendation generator 334 may communicate a private message to presenter X recommending that participant Y provide input relating to topic B."].

13.	As per Claim 4, Yaari in view of Adamson teaches: 
The method of claim 1 [as above], further comprising 
Yaari further teaches: 
modifying, in real time by the processor, the one or more meeting recommendations [YAARI reads on: Abstract, as above, Claim 1 - The ongoing meetings are monitored and data associated with the meetings is analyzed to provide recommendations and insights to meeting presenters and participants in real-time, or near real-time is modifying, in real time .. , the one or more meeting recommendations; para 103, as above, Claim 3 - presenter recommendation generator (and participant recommendation generator 336) may apply logic 293 to the prior meeting patterns and live determined features to determine a recommendation for improving the efficiency of the online meeting is modifying, in real time .. , the one or more meeting recommendations; ]
based on addition or deletion of a participant of the plurality of participants [YAARI reads on: para 81, as above, Claim 1 - The user may be shown a notification in or near the meeting planner user interface that reflects the recommended (optimal) features. For example, a suggestion that the meeting organizer change a specific feature such as .. an indication as to who is likely to attend/not attend given the current proposed meeting features, or a confirmation that certain participants identified by the meeting organizer are likely to attend given the meeting features for the proposed meeting is based on addition or deletion of a participant of the plurality of participants].

14.	As per Claim 5, Yaari in view of Adamson teaches: 
The method of claim 1 [as above], further comprising 
Yaari does not explicitly teach, but Adamson further teaches: 
identifying, by the processor in real time, a trigger event initiated by the at least one participant during the meeting [ADAMSON reads on: para 39, "For example, a node 143 may be a dedicated scheduling panel (e.g., specially configured touch-screen tablet computer) located proximate an entrance of the meeting room and an attendee may confirm attendance at the start of the meeting by inputting confirmation by tapping on the screen of the panel). The management engine 130 may afford a high or highest weight (e.g., using a scalar weighting procedure) to the attendance confirmation for that attendee since it is highly probable the attendee is in attendance."; para 138, "In some implementations, the redundancy scorer 322 may determine a redundancy of the invitees in real-time, as discussed elsewhere herein."].
At the time of filing, it would have been obvious to a person of ordinary skill in the art to have modified Yaari in view of Adamson to incorporate the further teachings of Adamson in the same field of endeavor of meeting optimization to include identifying, by the processor in real time, a trigger event initiated by the at least one participant during the meeting. The motivation for doing this would have been to improve the meeting management of Yaari in view of Adamson by efficiently managing meetings. 

15.	As per Claim 6, Yaari in view of Adamson teaches: 
The method of claim 5 [as above], further comprising 
Yaari does not explicitly teach, but Adamson further teaches: 
recording, by the processor, meeting data associated with the at least one participant of the meeting based on the identification of the trigger event [ADAMSON reads on: para 39, as above, Claim 5 - attendance confirmation is meeting data associated with the at least one participant].
At the time of filing, it would have been obvious to a person of ordinary skill in the art to have modified Yaari in view of Adamson to incorporate the further teachings of Adamson in the same field of endeavor of meeting optimization to include recording, by the processor, meeting data associated with the at least one participant of the meeting based on the identification of the trigger event. The motivation for doing this would have been to improve the meeting management of Yaari in view of Adamson by efficiently managing meetings. 

16.	As per Claim 7, Yaari in view of Adamson teaches: 
The method of claim 6 [as above], further comprising 
Yaari further teaches: 
updating, by the processor, the ML model associated with the at least one participant based on the meeting data [YAARI reads on: paras 42, 89, 90, 93, as above, Claim 1; para 93, as above, Claim 1 -  For example, when live meeting feature detector 312 detects that a new participant “B” has joined the meeting, prior meeting pattern extractor 314 may identify and extract meeting patterns or models that are associated with participant B .. the extracted patterns may be made available to live recommendation generator 330, which may use the extracted patterns, features determined from signals relating to the meeting in real-time, and logic 293 to generate recommendations in real-time is updating .. the ML model associated with the at least one participant based on the meeting data]. 

17.	As per Claim 8, Yaari in view of Adamson teaches: 
The method of claim 7, wherein the meeting data [as above, Claim 7] comprises 
Yaari further teaches: 
transcript of the audio generated by the at least one participant during the meeting, transcript of the content shared by the at least one participant during the meeting [YAARI reads on: para 15, "By way of example, features relating to a time and day of the meeting, a meeting subject, a meeting organizer, among others, may be detected from the meeting invitation. Other features, however, may be derived from data that is sensed, recorded, or tracked during a meeting. In one example, the sensed data may include audio or video recording(s) of the online meeting, which may be converted into text in order to deduce meeting features. Continuing with this example, the text may be analyzed to determine meeting features such as, without limitation, topics discussed, an identification of a presenter or contributor, an amount of time that the presenter or other meeting participant spoke."], and/or meeting notes input by the at least one participant. 

18.	As per Claim 10, Yaari teaches: 
The method of claim 1 [as above], further comprising:
A central server, comprising: 
a memory device comprising a set of instructions; and a processor communicatively coupled with the memory device [YAARI reads on: Fig. 1, operating environment 100, SERVER 106; Fig. 2, system 200, STORAGE 290; Fig. 6, device 600, PROCESSOR(S) 614; para 23, "Turning now to FIG. 1, a block diagram is provided showing an example operating environment 100 in which some embodiments of the present disclosure may be employed. .. Various functions described herein as being performed by one or more entities may be carried out by hardware, firmware, and/or software. For instance, some functions may be carried out by a processor executing instructions stored in memory."; para 30, "Turning now to FIG. 2, a block diagram is provided illustrating an exemplary online meeting optimization system 200 in which some embodiments of the present disclosure may be employed. The online meeting optimization system 200 includes network 110, which is described in connection to FIG. 1, and which communicatively couples components of online meeting optimization system 200. The components of online meeting optimization system 200 may be embodied as a set of compiled computer instructions or functions, program modules, computer software services, or an arrangement of processes carried out on one or more computer systems, such as computing device 600 described in connection to FIG. 6, for example."; para 111, "Computing device 600 typically includes a variety of computer-readable media. Computer-readable media can be any available media that can be accessed by computing device 600 and includes both volatile and nonvolatile media, removable and non-removable media. By way of example, and not limitation, computer-readable media may comprise computer storage media and communication media. Computer storage media includes both volatile and nonvolatile, removable and non-removable media implemented in any method or technology for storage of information such as computer-readable instructions, data structures, program modules, or other data."], wherein the processor is configured to: 
The remainder of the Claim rejected under the same rationale as Claim 1 above.

19.	As per Claim 11, Yaari in view of Adamson teaches: 
The central server of claim 10 [as above], wherein
The remainder of the Claim rejected under the same rationale as Claim 2 above.

20.	As per Claim 12, Yaari in view of Adamson teaches: 
The central server of claim 10, wherein the processor [as above, Claim 10] is configured to:
The remainder of the Claim rejected under the same rationale as Claim 3 above.

21.	As per Claim 13, Yaari in view of Adamson teaches: 
The central server of claim 10, wherein the processor [as above, Claim 10] is configured to 
The remainder of the Claim rejected under the same rationale as Claim 4 above.

22.	As per Claim 14, Yaari in view of Adamson teaches: 
The central server of claim 10, wherein the processor [as above, Claim 10] is configured to 
The remainder of the Claim rejected under the same rationale as Claim 5 above.

23.	As per Claim 15, Yaari in view of Adamson teaches: 
The central server of claim 14, wherein the processor [as above, Claim 14] is configured to
The remainder of the Claim rejected under the same rationale as Claim 6 above.

24.	As per Claim 16, Yaari in view of Adamson teaches: 
The central server of claim 15, wherein the processor [as above, Claim 15] is configured to
The remainder of the Claim rejected under the same rationale as Claim 7 above.

25.	As per Claim 17, Yaari in view of Adamson teaches: 
The central server of claim 16, wherein the processor [as above, Claim 16] is configured to
The remainder of the Claim rejected under the same rationale as Claim 8 above.

26.	As per Claim 19, Yaari teaches: 
A non-transitory computer-readable medium having stored thereon, computer-readable instructions, which when executed by a computer, causes a processor in the computer to execute operations [YAARI reads on: Figs. 1, 2, 6, paras 23, 30, 111, as above, Claim 10], the operations comprising:
The remainder of the Claim rejected under the same rationale as Claim 1 above.

27.	As per Claim 20, Yaari in view of Adamson teaches: 
The non-transitory computer-readable medium of claim 19, wherein the meeting metadata [as above, Claim 19] comprises 
The remainder of the Claim rejected under the same rationale as Claim 8 above.

28.	Claims 9 and 18 rejected under 35 U.S.C. 103 as being unpatentable over Yaari in view of Adamson in view of Burlin et al. (US Patent Publication 20190172017 A1 - hereinafter Burlin).

29.	As per Claim 9, Yaari in view of Adamson teaches: 
The method of claim 1 [as above], further comprising 
Yaari in view of Adamson does not explicitly teach, but Burlin teaches: 
transmitting, by the processor, one or more action items, for the at least one participant prior to receiving the input to schedule the meeting [BURLIN reads on: Fig. 1, PROCESSING UNIT 102; Fig. 3, method 300; para 1, "Using an electronic application to schedule meetings is common practice in and among businesses and other groups. However, for many invitees, more is required than mere attendance at the meeting. For example, some invitees may be required to prepare presentation materials, complete assigned action items prior to the meeting, or otherwise be prepared to discuss the meeting topics."; para 3, "With conventional systems, the meeting organizer is responsible for initiating a meeting request and providing an agenda, which may include task assignments. However, there is currently no centralized system to assign and/or track the progress of tasks that need to be completed before the meeting. Further, invitees must often scramble when they realize that tasks were assigned for completion before the meeting."; para 5, "This patent document relates generally to systems and methods for automatically generating a calendar event for a task, wherein the task is associating with an upcoming meeting." - automatically generating a calendar event for a task, wherein the task is associating with an upcoming meeting is transmitting, by the processor, one or more action items, for the at least one participant prior to receiving the input to schedule the meeting; para 25, "FIG. 2 is a block diagram illustrating a networked computing environment including the use of a scheduling tool, such as calendar application 210 and agenda application 234, according to one embodiment. As noted above, a scheduling tool may programmatically perform various meeting related activities. In some embodiments, a meeting organizer or other user planning a meeting may use a meeting tool, such as calendar application 210, to plan and schedule a meeting with an agenda that includes at least one task to be completed by an invitee. Thus, multiple devices, such as server 202 and general computing devices 206, are capable of communicating, so that a meeting with an agenda created by a meeting organizer may be received and added to the calendars of the invitees and so that a time slot for completing a task prior to the meeting (or some other deadline) may be added to the calendar of at least one invitee."; para 27, "In an example, one or more task items listed in the agenda associated with a meeting may be assigned to at least one invitee. For example, the invitee's calendar application 210B may scan a meeting invitation to determine if the invitee has been assigned a task to complete before the meeting, and then the calendar application 210B may create a task invitation for the invitee to complete the task."]. 
At the time of filing, it would have been obvious to a person of ordinary skill in the art to have modified Yaari in view of Adamson to incorporate the teachings of Burlin in the same field of endeavor of meeting optimization to include transmitting, by the processor, one or more action items, for the at least one participant prior to receiving the input to schedule the meeting. The motivation for doing this would have been to improve the meeting management of Yaari in view of Adamson by efficiently organizing meeting tasks. See Burlin, Abstract, "Systems and methods are disclosed for automatically generating a calendar event for a task associated with a meeting. The disclosed systems and methods may include receiving an indication to create a meeting with at least one invitee. At least one invitee is assigned a task from an agenda associated with the meeting. When an invitee is assigned a task, a time slot is automatically added to the invitees' calendar.".

30.	As per Claim 18, Yaari in view of Adamson teaches: 
The central server of claim 10, wherein the processor [as above, Claim 10] is configured to  
The remainder of the Claim rejected under the same rationale as Claim 9 above.



Conclusion

31.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Flores et al. (US Patent Publication 20160117624 A1) describes a method and system for meeting handling that includes a set of stored user profiles, meeting profiles, meeting data, a meeting creation module, a meeting capture module, a meeting processor, and an evaluation module.
Moorjani et al. (US Patent Publication 20160350720 A1) describes a method and system for finding a meeting time, involving recommending a meeting time based on attendee meeting history.

32.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARJIT S BAINS whose telephone number is 571 270 0317. The examiner can normally be reached on Monday-Friday from 9:00 am to 5:30 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RUTAO WU, can be reached on (571) 272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .

/SARJIT S BAINS/Examiner, Art Unit 3623                                                                                                                                                                                                        /RUTAO WU/Supervisory Patent Examiner, Art Unit 3623